

117 HR 3496 IH: Urban Indian Health Providers Facilities Improvement Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3496IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Gallego (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to expand the funding authority for renovating, constructing, and expanding certain facilities.1.Short titleThis Act may be cited as the Urban Indian Health Providers Facilities Improvement Act. 2.Expanding the funding authority for renovating, constructing, and expanding certain facilitiesSection 509 of the Indian Health Care Improvement Act (25 U.S.C. 1659) is amended—(1)by striking minor before renovations; and(2)by striking , to assist and all that follows through standards. 